Name: Commission Regulation (EEC) No 1016/86 of 8 April 1986 amending certain Regulations in the beef and veal sector as regards the address of the Spanish intervention agency
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe;  agricultural policy
 Date Published: nan

 9 . 4. 86 ¢ Official Journal of the European Communities No L 94/25 COMMISSION REGULATION (EEC) No 1016/86 of 8 April 1986 amending certain Regulations in the beef and veal sector as regards the address of the Spanish intervention agency (EEC) No 985/81 (4), the item in respect of 'Espana is replaced by the following : 'ESPAÃ A : SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia, 8 28004  Madrid TelÃ ©fonos : 2-22-29-61 2-22-91-20 2-21-65-30 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 6 (5), 7 (3) and 25 thereof, Whereas a change has occurred as regards the competent intervention agency in Spain ; whereas the Regulations in the beef and veal sector in which that agency's address appears should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Annex III to Commission Regulation (EEC) No 2226/78 (3) and the Annex to Commission Regulation Telex : SENPA 23427 E' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . O OJ No L 362, 31 . 12 . 1985, p . 8 . (3) OJ No L 261 , 26 . 9 . 1978 , p . 5 . (4) OJ No L 99, 10 . 4 . 1981 , p. 38 .